DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-16 are rejected under 35 U.S.C. 102(a), (1) as being anticipated by Li (U. S. 2017/0303598).
Regarding claim 1, Li discloses a heating assembly, comprising: a body 100 defining a heating compartment 102 adapted to receive a vapour generating substance 20; at least two heaters 103, 104 between which the vapour generating substance 20 is placeable within the heating compartment 101 in use; a movement mechanism adapted in use to move at least one of the at least two heaters 103, 104 between a first position and a second position, a distance between the at least two heaters 103, 104 being less when the at least one heater 103 is in the first position than when in the second position, wherein the distance between the at least two heaters 103, 104when the at least one heater 103 is in the first position being such that a separation of the at least two heaters 103, 104 applies pressure to the vapour generating substance 20 when located in the heating compartment 102; and a switch 105 operable by a user of the assembly, the switch 105 being adapted in use to control the-movement of the at least one heater by the movement mechanism.
Regarding claim 2, Li discloses the switch 105 is configured such that operation by a user causes the movement mechanism to move the at least one heater to the first position.
Regarding claim 3, Li discloses the switch 105 is configured such that operation by a user causes the movement mechanism to move the at least one heater to the second position.
Regarding claim 4, Li discloses the switch 105 is located on a face of the body of the assembly having an opening in communication with the heating compartment.
Regarding claim 5, Li discloses the switch 105 is operable over a switching range, an amount of operation of the switch 105 over the switching range being configured to determine an amount of movement between the first and second positions applied to the at least one heater 103 by the movement mechanism.
Regarding claim 6, Li discloses the switch 105 is a push switch.
Regarding claim 7, Li discloses pushing of the push switch 105 is configured to move the at least one heater 103 towards the first position.
Regarding claim 8, Li discloses the switch 105 has a bias to a position in which the at least one heater 103 is held in the second position by the movement mechanism.
Regarding claim 9, Li discloses the switch 105 and the movement mechanism are a unitary component (parts 105, 107, 115, 106 etc. read as unitary mechanism).
Regarding claim 11, Li discloses the movement mechanism is further adapted in use to move the at least one heater to a third position, the distance between the at least two heaters being less when in the third position than when in the first position (could move heater to third position with less space between heater by greater pressure on button).
Regarding claim 13, Li discloses the at least one heater is in the third position when the switch is inactive (figure 2 shows heater 103 in first position.  Inherent that with greater pressure on button heater 103 would moved inwardly to third position closer to heater 104).
Regarding claim 14, Li discloses a vapour generating substance 20 placeable within the heating compartment 102 of the heating assembly.
Regarding claim 15, Li discloses the switch 105 is positioned off- center on said face.
Regarding claim 16, Li discloses an amount of push applied to the switch 105 corresponding to an amount of movement of the at least one heater 103 by the movement mechanism.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the movement mechanism is a hinge mechanism and the distance between the at least two heaters when in the third position is zero.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831